Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All the claims are allowable over the prior art of record because prior art fail to teach or fairly suggest i) apparatus and method as recited in the present claims, particularly including the features of transmitting system information, the system information comprising information that defines a second uplink transmission opportunity as a function of a grant of a first uplink transmission opportunity; receiving a random access preamble from a wireless device; scheduling the grant of the first uplink transmission opportunity; sending a random access response to the wireless device, the random access response indicating one or more wireless resources scheduled in the grant of the first uplink transmission opportunity; and ii) apparatus and method as recited in the present claims, particularly including the features of receiving system information from a network node, the system information comprising information that defines a second uplink transmission opportunity as a function of a grant of a first uplink transmission opportunity; sending a random access preamble to the network node; receiving a random access response from the network node, the random access response indicating one or more wireless resources scheduled in the grant of the first uplink transmission opportunity; determining one or more wireless resources scheduled in the grant of the second uplink transmission opportunity based on the system information and the random access response received from the network node; . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MIN JUNG/Primary Examiner, Art Unit 2472